      Case 1:16-cv-07907-PGG-SLC Document 329 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,
                                                                       ORDER
                          Plaintiffs,
                                                             16 Civ. 7907 (PGG) (SLC)
               - against -

 PANASONIC CORP. OF NORTH
 AMERICA; ICON ARCHITECTURAL
 GROUP, LLC; ICON ARCHITECTURAL
 GROUP, PLLC; ICON HD, LLC; EARL B.
 LOVELL-S.P. BELCHER, INC., and NY
 LAND SURVEYOR, P.C.,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                On March 22, 2021, Plaintiffs moved this Court for an order to show cause why

default judgment should not be entered against Defendant Lovell-S.P. Belcher, Inc. (“Lovell-

Belcher”) for failure to respond to the Second Amended Complaint (“SAC”) or otherwise appear

in this action. (Dkt. No. 316) On March 23, 2021, this Court entered an order setting a show

cause hearing as to Lovell-Belcher for April 8, 2021 at 11:30 a.m. (Dkt. No. 318)

                Plaintiffs assert a cause of action for breach of contract against Lovell-Belcher

and seek an order of default against Lovell-Belcher on their breach claim. (SAC (Dkt. No. 33)

¶¶ 101-06) Plaintiffs have not submitted the contract that is the subject of their breach claim,

however, nor have they reproduced the relevant contractual provisions in the SAC.

                Accordingly, by April 9, 2021, Plaintiffs will submit a copy of the contract that

Lovell-Belcher is alleged to have breached, together with an attorney affidavit or declaration

attesting to its authenticity.
      Case 1:16-cv-07907-PGG-SLC Document 329 Filed 04/06/21 Page 2 of 2




                The show cause hearing scheduled for April 8, 2021 is adjourned to April 15,

2021 at 11:15 a.m.

                A copy of this order shall be served by overnight mail on the Defendant on or

before 5:00 P.M. on April 7, 2021.

                The April 15, 2021 hearing will take place by telephone. The parties are directed

to dial 888-363-4749 to participate, and to enter the access code 6212642. The press and public

may obtain access to the telephone hearing by dialing the same number and using the same

access code. The Court is holding multiple telephone conferences on this date. The parties

should call in at the scheduled time and wait on the line for their case to be called. At that time,

the Court will un-mute the parties’ lines. Seven days before the hearing, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the hearing so that the Court knows

which numbers to un-mute. The email should include the case name and case number in the

subject line.

Dated: New York, New York
       April 6, 2021
